Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s amendment filed March 16, 2022 is acknowledged. However, applicant’s amendment has not been entered since the response does not overcome the rejection under 35 U.S.C. § 112 (a) and (b) pertaining to Figure 3.  
Claim Rejections - 35 USC § 112
The claim stands FINALLY REJECTED under 35 U.S.C. § 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Figure 3 illustrates multiple elements in plan view (identified below). Since these solid line representations illustrate a portion of the article through a single orthographic projection view (i.e. a single bottom plan view) that, in and of itself, is an inadequate description for the aforementioned claimed elements as a three-dimensional object. Without a corroborating view to describe depth for all the surfaces and the location of edges, the complete appearance cannot be derived without guesswork. Put differently, the single plan view of Figure 3 conveys several solid line representations that are understood to illustrate an article that has surfaces occupying different planes relative to one another, and curves with contours that extend in the directions of length and width and depth. With only the length and width clearly shown, one cannot decipher if the defined surfaces are in the same plane, perpendicular to the line of sight, or if their planes are sloped or if they are curved. Therefore, the multiple elements are considered indefinite and nonenabling. Applicant's attention is directed to the image below.







When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 (a) (6).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure numbers of amended drawings should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheets should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the examiner does not accept the changes, the applicants will be notified and informed of any required corrective action in the next Office action.

CONCLUSION
Applicant’s amendment has not been entered, therefore the claimed design stands FINALLY rejected under 35 U.S.C. § 112 (a) and (b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMZI S ALMATRAHI whose telephone number is (571)272-8049.  The examiner can normally be reached on Monday - Friday 9 - 6. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMZI ALMATRAHI/Primary Examiner
Art Unit 2917